Exhibit 10.4
THIRD AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Third Amendment”), dated as of September 10, 2008, is entered into among
SPARTECH CORPORATION, a Delaware corporation (the “Borrower”), the lenders
listed on the signature pages hereof (collectively, the “Lenders”), and BANK OF
AMERICA, N.A., as Administrative Agent and L/C Issuer.
BACKGROUND
     A. The Borrower, the Lenders, the Administrative Agent, and the L/C Issuer
heretofore entered into that certain Fourth Amended and Restated Credit
Agreement, dated as of June 2, 2006, as amended by that certain First Amendment
to Fourth Amended and Restated Credit Agreement, dated as of March 7, 2008, and
that certain Waiver and Amendment Agreement to Fourth Amended and Restated
Credit Agreement, dated as of July 30, 2008 (the “Waiver and Amendment”) (said
Credit Agreement, as so waived or amended, the “Credit Agreement”; the terms
defined in the Credit Agreement and not otherwise defined herein shall be used
herein as defined in the Credit Agreement).
     B. The Borrower, the Lenders, the Administrative Agent, and the L/C Issuer
desire to amend the Credit Agreement.
     NOW, THEREFORE, in consideration of the covenants, conditions and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are all hereby acknowledged, the Borrower, the
Lenders, the Administrative Agent, and the L/C Issuer covenant and agree as
follows:
     1. AMENDMENTS TO THE CREDIT AGREEMENT.
     (a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms thereto in proper alphabetical order to read as follows:
     “Collateral” means any collateral in which a Lien is granted by any Person
to the Collateral Agent to secure the Senior Secured Obligations pursuant to the
Collateral Documents.
     “Collateral Agent” means Bank of America in its capacity as collateral
agent for the Creditors, or any successor thereto under the Intercreditor
Agreement.
     “Collateral Documents” means the Security Agreement, any Mortgage
Instrument, and any document related thereto.
     “Consolidated Total Assets” means, at any date, for the Borrower and its
Subsidiaries, the total assets as of such date which would be shown as assets on
a

1



--------------------------------------------------------------------------------



 



consolidated balance sheet of the Borrower and its Subsidiaries prepared in
accordance with GAAP.
     “Creditor” has the meaning specified in the Intercreditor Agreement.
     “Disclosed Transaction” means the asset exchange previously disclosed to
the Lenders.
     “Excess Cash Flow” means, for any period for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of, without
duplication, in each case for such period (a) the sum of (i) EBITDA (excluding
for purposes of the determination of Excess Cash Flow only, the addition of any
cash restructuring expenses), (ii) interest income received in cash, and
(iii) net decrease (if any) in working capital minus (b) the sum of
(i) Restricted Payments, (ii) aggregate amount of federal, state, local and
foreign income taxes paid in cash, (iii) unfinanced cash portion of Capital
Expenditures, (iv) amounts expended for Permitted Acquisitions, (v) scheduled
principal repayments of Indebtedness (other than Indebtedness of the Borrower or
any Subsidiary owing to the Borrower or another Subsidiary) and, without
duplication, payments of such Indebtedness which result in a permanent reduction
of any commitment related thereto, (vi) interest and fees in respect of any
Indebtedness (other than Indebtedness of the Borrower or any Subsidiary owing to
the Borrower or another Subsidiary) actually paid in cash, and (vii) net
increases (if any) in working capital.
     “Extraordinary Receipt” means any cash received by or paid to or for the
account of any Person in excess of $1,000,000 not in the ordinary course of
business, including tax refunds, pension plan reversions, proceeds of insurance
(other than proceeds of business interruption insurance to the extent such
proceeds constitute compensation for lost earnings), condemnation awards (and
payments in lieu thereof), indemnity payments and any purchase price
adjustments; provided, however, that an Extraordinary Receipt shall not include
cash receipts from proceeds of insurance, condemnation awards (or payments in
lieu thereof) or indemnity payments to the extent that such proceeds, awards or
payments are received by any Person in respect of any third party claim against
such Person and applied to pay (or to reimburse such Person for its prior
payment of) such claim and the costs and expenses of such Person with respect
thereto.
     “Fixed Charge Coverage Ratio” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the ratio of (a) the
sum of (i) EBITDA minus (ii) Capital Expenditures, minus (iii) income tax
expense to (b) the sum of (i) cash Consolidated Interest Expense, plus
(ii) Dividends and (iii) scheduled installment payments of principal of
Consolidated Indebtedness, in each case for the four consecutive fiscal quarters
most recently ended.
     “Granting Party” means each Domestic Subsidiary of the Borrower.
     “Intercreditor Agreement” means that certain Intercreditor and Collateral
Agency Agreement, dated as of September 10, 2008, among the Collateral Agent,
the Administrative Agent on behalf of each of the Lenders, Calyon New York
Branch, and

2



--------------------------------------------------------------------------------



 



the Noteholders and consented to by the Borrower and each Granting Party, as
hereafter amended, modified or supplemented from time to time, substantially in
the form of Exhibit F.
     “Loan Prepayment Basis” has the meaning specified in Section 2.04(c).
     “Majority Creditors” has the meaning specified in the Intercreditor
Agreement.
     “Mortgage Instrument” has the meaning specified in Section 6.15.
     “Mortgaged Property” has the meaning specified in Section 6.15.
     “Net Cash Proceeds” means:
     (a) with respect to any Asset Sale by the Borrower or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
the Borrower or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and cash equivalents received in connection with such transaction
(including any cash or cash equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by the Borrower or such Subsidiary in connection with such transaction
and (C) taxes reasonably estimated to be actually payable as a result of the
relevant transaction; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Asset Sale, the aggregate amount of such excess
shall constitute Net Cash Proceeds; and
     (b) with respect to the sale or issuance of any Equity Interest by the
Borrower or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by the Borrower or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by the Borrower or
such Subsidiary in connection therewith.
     “Noteholders” means, collectively, the holders, from time to time, of
(a) the Borrower’s 5.54% Senior Notes due 2016 and (b) the Borrower’s 5.78%
Senior Notes due 2011.
     “Reinvestment Property” has the meaning set forth in Section 2.04(c).
     “Senior Secured Obligations” has the meaning specified in the Intercreditor
Agreement.

3



--------------------------------------------------------------------------------



 



     “Security Agreement” means that certain Security Agreement, dated as of
September 10, 2008, by the Borrower and each Granting Party in favor of the
Collateral Agent for the benefit of the Creditors, substantially in the form of
Exhibit G.
     “Superpriority Amount” has the meaning specified in the Intercreditor
Agreement.
     “Third Amendment Closing Date” means September 10, 2008.
     (b) Section 1.01 of the Credit Agreement is hereby further amended by
deleting the defined terms “Canadian Facility”, “Canadian Facility Documents”
and “Interest Coverage Ratio” therefrom.
     (c) The definition of “Applicable Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:
     “Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):

                                                      Eurodollar Rate    
Pricing       Commitment   for Loans and   Base Rate Level   Leverage Ratio  
Fee   Letters of Credit   for Loans   1    
Less than 2.75 to 1.00
    0.300       1.500       0.500     2    
Greater than or equal to 2.75 to 1.00, but less than 3.25 to 1.00
    0.350       1.750       0.750     3    
Greater than or equal to 3.25 to 1.00, but less than 3.75 to 1.00
    0.400       2.000       1.000     4    
Greater than or equal to 3.75 to 1.00, but less than 4.00 to 1.00
    0.450       2.250       1.250     5    
Greater than or equal to 4.00 to 1.00
    0.500       2.500       1.500  

     Any increase or decrease in the Applicable Rate resulting from a change in
the Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered for any
fiscal quarter pursuant to Section 6.02(a); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section 6.02(a), then Pricing Level 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the first Business Day immediately
following the date such Compliance Certificate is actually delivered to the
Administrative Agent. Notwithstanding the foregoing, the Applicable Rate in
effect from and after the Third Amendment Closing Date through and including the
date the Compliance Certificate is delivered pursuant to Section 6.02(a) for the
third fiscal quarter of fiscal year 2008 shall be Pricing Level 4.
     In the event that any financial statement delivered pursuant to
Section 6.01(a) or 6.01(b) or any Compliance Certificate delivered pursuant to
Section 6.02(a) is shown to be inaccurate (regardless of whether this Agreement
or the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to a higher Applicable Rate for any
period (an “Applicable Period”) than the Applicable

4



--------------------------------------------------------------------------------



 



Rate applied for such Applicable Period, then (i) the Borrower shall immediately
deliver to the Administrative Agent a correct Compliance Certificate for such
Applicable Period, (ii) the Applicable Rate shall be determined using the
Pricing Level applicable for such Applicable Period based upon the corrected
Compliance Certificate, and (iii) the Borrower shall immediately pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Rate for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with the
terms hereof. This paragraph shall not limit the rights of the Administrative
Agent and the Lenders under Section 2.07 and Article VIII and other provisions
of this Agreement. The obligations of the Borrower under this paragraph shall
survive termination of the Commitments and the repayment of all other
Obligations hereunder.
     (d) The definition of “EBITDA” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:
     “EBITDA” for any period means Consolidated Net Income for such period plus
all amounts deducted in the computation thereof on account of (a) Consolidated
Interest Expense, (b) depreciation and amortization expenses and other non-cash
charges (included but not limited to expensing of stock options, fixed asset
write-offs and impairments of goodwill), (c) income and profits taxes, and
(d) cash restructuring expenses; provided, however, the aggregate amount of cash
restructuring expenses which may be added to determine EBITDA shall not exceed
$5,000,000 for any period of four consecutive fiscal quarters.
     (e) The definition of “Loan Documents” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:
     “Loan Documents” means this Agreement, the Notes, the Agent Fee Letter,
each Guaranty, each Request for Credit Extension, each Compliance Certificate,
each Collateral Document, and any other agreement executed, delivered or
performable by any Loan Party in connection herewith or as security for the
Obligations.
     (f) The definition of “Restricted Payments” set forth in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:
     “Restricted Payments” means (i) the authorization, declaration or payment
of any Dividend, (ii) the payment, purchase or redemption of principal of or
interest on any Subordinated Debt, (iii) Stock Redemptions, (iv) any voluntary
or optional prepayment or voluntary or optional redemption of the Borrower’s
5.54% Senior Notes due 2016 or the Borrower’s 5.75% Senior Notes due 2011 and
(v) any voluntary or optional prepayment of the Indebtedness under the Calyon
Credit Documents.
     (g) Section 2.04 of the Credit Agreement is hereby amended to read as
follows:

5



--------------------------------------------------------------------------------



 



     2.04 Prepayments.
     (a) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 10:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Applicable Percentages.
     (b) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.04(b) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Aggregate Commitments then in effect.
     (c) If the Borrower or any of its Subsidiaries makes an Asset Sale (other
than any Asset Sale permitted by Section 7.02(a), (b) or (c)) which results in
the realization by such Person of Net Cash Proceeds, the Borrower shall
immediately prepay an aggregate principal amount of Loans equal to (x) such Net
Cash Proceeds that exceed $1,000,000 (such amount of Net Cash Proceeds as the
“Loan Prepayment Basis”) times (y)(i) if the Leverage Ratio as of the last
fiscal quarter preceding such Asset Sale is greater than or equal to 3.50 to
1.00, 75% of such Loan Prepayment Basis, (ii) if the Leverage Ratio as of the
last fiscal quarter preceding such Asset Sale is less than 3.50 to 1.00 but
greater than or equal to 2.50 to 1.00, 50% of such Loan Prepayment Basis, and
(iii) if the Leverage Ratio as of the last fiscal quarter preceding such Asset
Sale is less than 2.50 to 1.00, 0% of such Loan Prepayment Basis, provided that
(A) the Required Lenders have approved the release of the Superpriority Amount
and such release is effective and (B) the Asset Sale mandatory prepayment
provisions (or corresponding provisions) in the Note Purchase Agreements and the
Calyon Credit Agreement are similar to this Section 2.04(c) (such prepayments to
be applied as set forth in clause (h) below and to be subject to the
Intercreditor Agreement and to be reduced by any amounts required to be paid to
other Creditors pursuant to the Intercreditor Agreement). Any portion of the
Loan

6



--------------------------------------------------------------------------------



 



Prepayment Basis not used to prepay the Loans shall be reinvested in
Reinvestment Property so long as within 180 days after the receipt of such Net
Cash Proceeds, such purchase shall have been consummated or contractually
committed to be consummated pursuant to a definitive agreement (and, if so
contractually committed, actually reinvested within 270 days of the date of
receipt of such Net Cash Proceeds; and provided, however, that any such Net Cash
Proceeds not subject to such definitive agreement or so reinvested as required
above shall be immediately applied to the prepayment of the Loans as set forth
in this Section 2.04(c)). As used herein, “Reinvestment Property” means property
that is useful in the business of the Borrower and its Subsidiaries.
     (d) Upon the sale or issuance by the Borrower or any of its Subsidiaries of
any of its Equity Interests, the Borrower shall prepay an aggregate principal
amount of Loans equal to 85% of all Net Cash Proceeds received therefrom
(reduced by any amounts required to be paid to the other Creditors pursuant to
the Intercreditor Agreement) immediately upon receipt thereof by the Borrower or
such Subsidiary (such prepayments to be applied as set forth in clause (h) below
and to be subject to the Intercreditor Agreement).
     (e) Upon the incurrence or issuance by the Borrower or any of its
Subsidiaries of any Indebtedness, the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom (reduced by any amounts required to be paid to the other Creditors
pursuant to the Intercreditor Agreement) immediately upon receipt thereof by the
Borrower or such Subsidiary (such prepayments to be applied as set forth in
clause (h) below and to be subject to the Intercreditor Agreement).
     (f) Upon any Extraordinary Receipt received by or paid to or for the
account of the Borrower or any of its Subsidiaries, and not otherwise included
in clauses (c), (d) or (e) of this Section 2.04, the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom (reduced by any amounts required to be paid to the other
Creditors pursuant to the Intercreditor Agreement) immediately upon receipt
thereof by the Borrower or such Subsidiary (such prepayments to be applied as
set forth in clause (h) below and to be subject to the Intercreditor Agreement);
provided, however, that with respect to any proceeds of insurance, condemnation
awards (or payments in lieu thereof) or indemnity payments, at the election of
the Borrower, and so long as no Default shall have occurred and be continuing,
the Borrower or such Subsidiary may apply such cash proceeds within 180 days
after the receipt thereof to replace or repair the equipment, fixed assets or
real property in respect of which such cash proceeds were received or
contractually agree to such replacement or repair within such 180 day period
pursuant to definitive agreement (and, if so contractually committed, actually
utilized within 270 days of the date of receipt of such cash proceeds); and
provided further, however, that any Net Cash Proceeds not subject to such
definitive agreement or so applied as required above shall be immediately
applied to the prepayment of the Loans as set forth in this Section 2.04(f).
     (g) Within 15 days after the date that the Audited Financial Statements are
required to be delivered pursuant to Section 6.01(a), commencing with the
Audited

7



--------------------------------------------------------------------------------



 



Financial Statements for fiscal year 2008, and by each such date for each fiscal
year thereafter, the Borrower shall prepay Loans in an aggregate principal
amount equal to (i) if the Leverage Ratio as of the last fiscal quarter of such
fiscal year is greater than or equal to 3.50 to 1.00, 75% of the Excess Cash
Flow, if any, for the immediately preceding fiscal year, (ii) if the Leverage
Ratio as of the last fiscal quarter of such fiscal year is less than 3.50 to
1.00 but greater than or equal to 2.50 to 1.00, 50% of the Excess Cash Flow, if
any, for the immediately preceding fiscal year, and (iii) if the Leverage Ratio
as of the last fiscal quarter of such fiscal year is less than 2.50 to 1.00, 0%
of the Excess Cash Flow for the immediately preceding fiscal year, provided that
(A) the Required Lenders have approved the release of the Superpriority Amount
and such release is effective and (B) the Excess Cash Flow mandatory prepayment
provisions in the Note Purchase Agreements and the Calyon Credit Agreement are
similar to this Section 2.04(g) (such prepayment to be applied as set forth in
clause (h) below and to be subject to the Intercreditor Agreement and in each
case to be reduced by any amounts to be paid to the other Creditors pursuant to
the Intercreditor Agreement); provided, however, the Excess Cash Flow, if any,
to be paid for the fiscal year ending 2008 shall be calculated on Excess Cash
Flow, if any, for the last fiscal quarter of fiscal year 2008.
     (h) Any mandatory prepayment required pursuant to Section 2.04(b), (c),
(d), (e), (f) or (g) shall (i) in addition to such prepayment amount, include
any amounts required pursuant to Section 3.05, (ii) not be subject to any notice
and minimum payment provisions, (iii) be applied to the Loans of the Lenders in
accordance with their respective Applicable Percentages of such Loans, and
(iv) if the Loans have been repaid in full, to Cash Collateralize the L/C
Obligations. Notwithstanding anything in this Section 2.04 to the contrary, the
application of Net Cash Proceeds required to be made hereunder shall be applied
as provided in the Intercreditor Agreement until such time, if any, that the
Intercreditor Agreement is no longer in effect.
     (h) Section 2.05 of the Credit Agreement is hereby amended to read as
follows:
     2.05 Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 10:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit exceeds the amount of the
Aggregate Commitments, the Letter of Credit Sublimit shall be automatically
reduced by the amount of such excess. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable Percentage.
All Commitment Fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such

8



--------------------------------------------------------------------------------



 



termination. The Aggregate Commitments shall be automatically and permanently
reduced by the amount of any mandatory prepayment of any Loan or any amount of
Cash Collateral required to be made pursuant to Section 2.04 hereof (other than
pursuant to Section 2.04(b)) or Section 2.5 of the Intercreditor Agreement,
including any payment that would have otherwise been required to be made but for
the fact that no Loans or Letters of Credit were outstanding in such amount.
     (i) Section 2.13 of the Credit Agreement is hereby amended to read as
follows:
     2.13 [Intentionally Omitted.]
     (j) Section 5.13 of the Credit Agreement is hereby amended to read as
follows:
     5.13 Subsidiaries. As of the Third Amendment Closing Date, the Borrower has
no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13 and has no equity investments in any other corporation or entity
other than those specifically disclosed in Part (b) of Schedule 5.13.
     (k) Section 6.14 of the Credit Agreement is hereby amended to read as
follows:
     6.14 Minimum Borrower and Guarantor Consolidated Total Operating Income and
Consolidated Total Assets. The Borrower shall cause either (a) at least 75% of
the Consolidated Total Operating Income to be generated by the Borrower and the
Guarantors or (ii) at least 75% of the Consolidated Assets to be owned by the
Borrower and the Guarantors.
     (l) Article VI of the Credit Agreement is hereby amended by adding the
following Section 6.15 thereto to read as follows:
     6.15 Collateral. The Borrower shall, and shall cause each Granting Party
to, (a) execute the Security Agreement (or a joinder agreement thereto) in order
to grant a Lien in all personal property (excluding certain intellectual
property agreed to by the Required Lenders and covering only 65% of the equity
interests of any Foreign Subsidiary) now or hereafter owned by the Borrower and
such Granting Parties, subject only to Permitted Liens, in favor of the
Collateral Agent, for the ratable benefit of the Creditors, to secure the Senior
Secured Obligations pursuant to the terms and conditions of the Collateral
Documents and (b) deliver such other documentation as the Collateral Agent may
request in connection with the foregoing, including without limitation,
landlord’s waivers, certified resolutions and other Organization Documents and
authorizing documents of such Person, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above and the
perfection of the Collateral Agent’s Liens thereunder), all in form, content and
scope satisfactory to the Collateral Agent. If requested by the Majority
Creditors at any time after the Third Amendment Closing Date, the Borrower and
each Granting Party shall enter into and deliver to the Collateral Agent a
mortgage, deed of trust or other security document, in form and substance
acceptable to the Collateral Agent (a “Mortgage Instrument”), with respect to
each owned real property that has an aggregate fair market value of at least
$3,000,000

9



--------------------------------------------------------------------------------



 



(the “Mortgaged Property”) to secure the Senior Secured Obligations, together
with such title insurance policies, evidence of insurance, insurance
certificates and endorsements, surveys, appraisals, consents, estoppels,
waivers, subordination agreements, bond resolutions, officers certificates,
corporate documents, opinions of counsel, and other documents and instruments as
the Collateral Agent shall reasonably request.
     (m) Article VII of the Credit Agreement is hereby amended to read as
follows:
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, “Permitted Liens”):
     (a) Liens in respect of property of the Borrower or a Subsidiary existing
on September 4, 2008 and described in Schedule 7.01, and any renewals or
extensions thereof, provided (i) the property covered thereby is not changed and
(ii) the amount of Indebtedness secured thereby is not increased;
     (b) Liens in respect of property acquired or constructed by the Borrower or
a Subsidiary after the Closing Date, which are created at the time of or within
180 days after acquisitions or completion of construction of such property to
secure Indebtedness assumed or incurred to finance all or any part of the
purchase price or cost of construction of such property, provided that in any
such case;
     (i) no such Lien shall extend to or cover any other property of the
Borrower or such Subsidiary, as the case may be, and
     (ii) the aggregate principal amount of Indebtedness secured by all such
Liens in respect of any such property shall not exceed the cost of such property
and any improvements then being financed;
     (c) Liens in respect to property acquired by the Borrower or a Subsidiary
after the Closing Date, existing on such property at the time of acquisition
thereof (and not created in anticipation thereof), or in the case of any Person
that after the Closing Date becomes a Subsidiary or is consolidated with or
merged with or into the Borrower or a Subsidiary or sells, leases or otherwise
disposes of all or substantially all of its property to the Borrower or a
Subsidiary, Liens existing at the time such Person becomes a Subsidiary or is so
consolidated or merged or effects such sale, lease or other disposition of
property (and not created in anticipation thereof), provided that in any such
case no such Lien shall

10



--------------------------------------------------------------------------------



 



extend to or cover any other property of the Borrower or such Subsidiary, as the
case may be;
     (d) Liens securing Indebtedness owed by a Subsidiary to the Borrower or to
a Wholly-Owned Subsidiary which is a Guarantor;
     (e) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (f) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
     (g) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (h) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
     (i) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person; and
     (j) Liens in respect of property of the Borrower and its Domestic
Subsidiaries to secure the Senior Secured Obligations.
For purposes of this Section 7.01 any Lien existing in respect of property at
the time such property is acquired or in respect of property of a Person at the
time such Person is acquired, consolidated or merged with or into the Borrower
or a Subsidiary shall be deemed to have been created at that time.
     7.02 Disposition of Assets. Make any sale, transfer, lease (as lessor),
loan or other disposition of any property or assets (an “Asset Sale”), other
than the following:
     (a) Asset Sales in the ordinary course of business;
     (b) Asset Sales of property or assets by a Subsidiary to the Borrower or a
Wholly-Owned Subsidiary that is a Subsidiary Guarantor;

11



--------------------------------------------------------------------------------



 



     (c) the Asset Sale as a result of the Disclosed Transaction; or
     (d) other Asset Sales, provided that in each case
     (i) immediately before and after giving effect thereto, no Default shall
have occurred and be continuing, and
     (ii) the aggregate net book value of the property or assets disposed of in
such Asset Sale and all other Asset Sales by the Borrower and its Subsidiaries
during the immediately preceding twelve months does not exceed 15% of
Consolidated Net Worth (as of the last day of the quarterly accounting period
ending on or most recently prior to the last day of such twelve month period).
     For purposes of this Section 7.02, any Voting Equity Interests of a
Subsidiary that are the subject of an Asset Sale shall be valued at the greater
of (x) the fair market value of such shares as determined in good faith by the
Board of Directors of the Borrower and (y) the aggregate net book value of the
assets of such Subsidiary multiplied by a fraction of which the numerator is the
aggregate number of Voting Equity Interests of such Subsidiary disposed of in
such Asset Sale and the denominator is the aggregate number of Voting Equity
Interests of such Subsidiary outstanding immediately prior to such Asset Sale.
     7.03 Consolidations and Mergers. Consolidate with or merge with any other
corporation or convey, transfer or lease all or substantially all of its assets
in a single transaction or series of transactions to any Person except a
Subsidiary may consolidate with or merge with any other corporation or convey or
transfer all or substantially all of its assets to (a) the Borrower (provided
that the Borrower shall be the continuing or surviving corporation) or a
then-existing Wholly-Owned Subsidiary that is a Subsidiary Guarantor and (b) any
Person in an Asset Sale involving all of the outstanding stock or all or
substantially all of the assets of such Subsidiary, in either case subject to
the limitation of Section 7.02.
     7.04 Loans and Investments. Purchase or acquire, or make any commitment
therefor, any capital stock, equity interest, or any obligations or other
securities of, or any interest in, any Person, or make or commit to make any
Acquisitions, or make or commit to make any advance, loan, extension of credit
or capital contribution to or any other investment in, any Person including any
Affiliate of the Borrower (collectively, “Investments”), except for:
     (a) Investments held by the Borrower or any Subsidiary in the form of cash
equivalents or short term marketable securities;
     (b) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;

12



--------------------------------------------------------------------------------



 



     (c) extensions of credit by the Borrower to any of its Wholly-Owned
Subsidiaries or by any of its Wholly-Owned Subsidiaries to another of its
Wholly-Owned Subsidiaries;
     (d) pledges or deposits as required in the ordinary course of business in
connection with workmen’s compensation, unemployment insurance and other social
security legislation;
     (e) advances, loans, extensions of credit or investments in the ordinary
course of business; provided that the aggregate amount thereof shall not exceed
$15,000,000;
     (f) Investments incurred in order to consummate Permitted Acquisitions; and
     (g) purchases and other acquisitions by the Borrower of stock of the
Borrower to the extent permitted by Section 7.13.
     7.05 Limitation on Indebtedness. Create, assume, incur, guarantee, permit
to exist or otherwise become liable in respect of any Indebtedness unless
immediately before and after giving effect thereto no Default exists or would
result therefrom; provided, however, notwithstanding anything herein to the
contrary, in no event shall the aggregate amount of Indebtedness outstanding at
any time of all Subsidiaries (excluding (i) Guarantees permitted pursuant to
clauses (a), (b), (c) and (d) of Section 7.12, (ii) Indebtedness of a Subsidiary
existing on July 30, 2008 and described in Schedule 7.05 but no increase of any
such Indebtedness, (iii) Indebtedness of a Subsidiary that is a Guarantor owed
to the Borrower or any Guarantor or Indebtedness of a Subsidiary that is not a
Guarantor owed to the Borrower or any other Subsidiary, (iv) Indebtedness under
the Loan Documents, and (v) Indebtedness of a Subsidiary secured by Liens
permitted pursuant to clause (h) of Section 7.01), exceed $5,000,000 in
aggregate amount.
     7.06 Consolidated Net Worth. Permit Consolidated Net Worth at any time to
be less than the sum of (i) $350,000,000 plus (ii) 50% of Consolidated Net
Income for each fiscal quarter beginning with the fiscal quarter ending on
April 30, 2006 (excluding any fiscal quarter in which Consolidated Net Income is
not positive) plus (iii) 85% of the net proceeds of any equity issued by the
Borrower after January 31, 2006, minus (iv) non-cash impairment charges for
goodwill, intangible and fixed assets at such time of determination.
     7.07 Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio to
be less than (a) 1.50 to 1.00 at the end of any fiscal quarter-end occurring
during the period from and including the Third Amendment Closing Date through
and including the fourth fiscal quarter of fiscal year 2009, (b) 1.75 to 1.00 at
the end of any fiscal quarter-end occurring during the period from and including
the first day of the first fiscal quarter of fiscal year 2010 through and
including the second fiscal quarter of fiscal year 2010, and (c) 2.25 to 1.00 at
the end of any fiscal quarter thereafter.

13



--------------------------------------------------------------------------------



 



     7.08 Leverage Ratio. Permit the Leverage Ratio to exceed (a) 4.35 to 1.00
at any time from and including the Third Amendment Closing Date through and
including the day immediately preceding the last day of the fourth fiscal
quarter of fiscal year 2008, (b) 4.25 to 1.00 from and including the last day of
the fourth fiscal quarter of fiscal year 2008 through and including the day
immediately preceding the last day of the first fiscal quarter of fiscal year
2009, (c) 4.00 to 1.00 from and including the last day of the first fiscal
quarter of fiscal year 2009 through and including the day immediately preceding
the last day of the third fiscal quarter of fiscal year 2009, (d) 3.75 to 1.00
from and including the last day of the third fiscal quarter of fiscal year 2009
through and including the day immediately preceding the last day of the first
fiscal quarter of fiscal year 2010, and (e) 3.50 to 1.00 thereafter.
     7.09 Sale/Leasebacks. Sell, lease, transfer or otherwise dispose of
(collectively, a “transfer”) any asset on terms whereby the asset or a
substantially similar asset is or may be leased or reacquired by the Borrower or
any Subsidiary over a period in excess of three years, unless after giving
effect to such transaction and the incurrence of Attributable Debt in respect
thereof, the aggregate Attributable Debt in connection with all sale and
leaseback transactions of the Borrower and its Subsidiaries entered into after
the Third Amendment Closing Date in accordance with the provisions of this
Section 7.09, does not exceed $10,000,000.
     7.10 Transactions with Affiliates. Enter into any transaction with any
Affiliate of the Borrower (other than a Subsidiary), except upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than would
obtain in an comparable arm’s-length transaction with a Person not an Affiliate
of the Borrower.
     7.11 Use of Proceeds. Use any portion of any Loan proceeds or any Letter of
Credit, directly or indirectly, (i) to purchase or carry Margin Stock, (ii) to
repay or otherwise refinance indebtedness of the Borrower or others incurred to
purchase or carry Margin Stock or (iii) to extend credit for the purpose of
purchasing or carrying any Margin Stock.
     7.12 Guarantees. Create, incur, assume or suffer to exist any Guarantees
except:
     (a) endorsements for collection or deposit in the ordinary course of
business;
     (b) Guarantees of Indebtedness of the Borrower and its Subsidiaries to the
extent such Indebtedness is permitted hereunder, provided that all Guarantees in
respect of Swap Contracts shall arise under contracts entered into in the
ordinary course of business as bona fide hedging transactions;
     (c) Guarantees of the Borrower and its Subsidiaries existing as of the
Closing Date and listed in Schedule 7.12; and
     (d) Guarantees of the Borrower or any Subsidiary in respect of the
obligations (which do not constitute Indebtedness) of (i) in the case of the

14



--------------------------------------------------------------------------------



 



Borrower, any Subsidiary, and (ii) in the case of any Subsidiary, the Borrower
or any Subsidiary of such Subsidiary or any other Subsidiary.
     7.13 Restricted Payments. Declare or make any Restricted Payment except
that (i) any Subsidiary may declare and pay Dividends to (x) the Borrower, (y) a
Guarantor, and (z) the parent of such Subsidiary; and (ii) provided no Default
exists or would result therefrom, the Borrower may pay Dividends not to exceed
$1,650,000 in aggregate amount during any fiscal quarter commencing with the
Borrower’s fourth fiscal quarter of fiscal year 2008.
     7.14 ERISA. (a) Engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan which has resulted or
could reasonably be expected to result in liability of the Borrower in an
aggregate amount in excess of $2,000,000; or (b) engage in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA.
     7.15 Change in Business. Engage in any material line of business
substantially different from those lines of business carried on by the Borrower
and its Subsidiaries on the date hereof.
     7.16 Accounting Changes. Make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Borrower or of any Subsidiary.
     7.17 Amendment and Waivers of Subordinated Debt. Change or permit any
Subsidiary to change or amend (or take any action or fail to take any action the
result of which is an effective amendment or change) or accept any waiver or
consent with respect to, any document, instrument or agreement relating to any
Subordinated Debt that would result in (a) an increase in the principal,
interest, overdue interest, fees or other amounts payable under any Subordinated
Debt, (b) an acceleration of any date fixed for payment or prepayment of
principal, interest, fees or other amounts payable under any Subordinated Debt
(including, without limitation, as a result of any redemption), (c) a change in
any of the subordination provisions of any Subordinated Debt, or (d) any other
change in any term or provision of any Subordinated Debt that could reasonably
be expected to have an adverse effect on the interest of the Lenders.
     7.18 Capital Expenditures. Permit Capital Expenditures of the Borrower and
its Subsidiaries during (a) fiscal year 2008 to exceed $20,000,000, (b) fiscal
year 2009 to exceed $26,000,000, (c) fiscal year 2010 to exceed $28,000,000, and
(d) fiscal year 2011 to exceed $32,000,000.
     7.19 Senior Note Documents. Except as otherwise provided in the
Intercreditor Agreement, change or permit any Subsidiary to change or amend (or
take any action or fail to take any action the result of which is an effective
amendment or change) or accept any waiver or consent with respect to, any Senior
Note Document that would result in (a) an increase in the principal, interest,
overdue interest, fees or other amounts payable under any Senior Note Document,
(b) an acceleration of any date fix for

15



--------------------------------------------------------------------------------



 



payment or prepayment of principal, interest, overdue interest, fees or other
amounts payable under any Senior Note Document, (c) the terms and provisions of
the Senior Note Documents, including without limitation the negative covenants
and the events of default, being more restrictive to the Borrower and its
Subsidiaries than the terms and provisions of this Agreement, or (d) the
Borrower or any Subsidiary being subject to any prohibition or limitation on
making any payment or prepayment under the Loan Documents.
     7.20 Calyon Credit Documents. Except as otherwise provided in the
Intercreditor Agreement, change or permit any Subsidiary to change or amend (or
take any action or fail to take any action the result of which is an effective
amendment or change) or accept any waiver or consent with respect to, any Calyon
Credit Document that would result in (a) an increase in the principal, interest,
overdue interest, fees or other amounts payable under any Calyon Credit
Document, (b) an acceleration of any date fix for payment or prepayment of
principal, interest, overdue interest, fees or other amounts payable under any
Calyon Credit Document, (c) the terms and provisions of the Calyon Credit
Documents, including without limitation the negative covenants and the events of
default, being more restrictive to the Borrower and its Subsidiaries than the
terms and provisions of this Agreement, or (d) the Borrower or any Subsidiary
being subject to any prohibition or limitation on making any payment or
prepayment under the Loan Documents.
     (n) Section 8.01(b) of the Credit Agreement is hereby amended to read as
follows:
     (b) Specific Covenants. The Borrower or any Subsidiary fails to perform or
observe any term, covenant or agreement contained in any of Section 6.03, 6.05,
6.11, 6.15, 7.01, 7.02, 7.03, 7.05, 7.06, 7.07, 7.08, 7.09, 7.13, 7.17, 7.18,
7.19 and 7.20 required to be performed or observed by it; or
     (o) Section 8.01 is hereby amended by (i) deleting “or” after
subsection (j) thereof, (ii) deleting “.” after subsection (k) thereof and
inserting “;” in lieu thereof and (iii) adding the following new subsection (l)
thereto to read as follows:
     (l) Collateral Documents. Any Collateral Document shall for any reason
(other than on account of the Collateral Agent’s election not to take possession
of or make certain filings or registrations in respect of certain Collateral)
fail to create a valid and perfected first priority (subject only to Permitted
Liens) in any Collateral purported to be covered thereby, except as permitted by
the terms of any Collateral Document; or
     (p) Notwithstanding the amount of Aggregate Commitments, after September 9,
2008 the Total Outstandings shall not exceed $145,000,000 (as reduced by any
amount that the Aggregate Commitments are reduced pursuant to Section 2.05 as a
result of mandatory prepayments of the Loans required to be made pursuant to
Sections 2.04(c), (d), (e), (f) and (g)), and the Borrower shall have no right
to request any Credit Extension if, after giving effect thereto and the
application of the proceeds thereof, the Total Outstandings would exceed
$145,000,000 (as reduced as provided in the immediately preceding
parenthetical); provided, however, if the Required Lenders have released the
Superpriority Amount and such release is

16



--------------------------------------------------------------------------------



 



    effective and the Leverage Ratio for the most recently ended fiscal quarter
is less than 2.50 to 1.00, the Total Outstandings may be in an aggregate amount
up to the Aggregate Commitments, without the need for any action or consent by
the Administrative Agent or any Lender.

     (q) The Compliance Certificate is hereby amended to be in the form of
Exhibit C attached to this Third Amendment.
     (r) Schedule 5.13 to the Credit Agreement is hereby amended to be in the
form of Schedule 5.13 attached to this Third Amendment.
     (s) Schedule 7.01 to the Credit Agreement is hereby amended to be in the
form of Schedule 7.01 attached to this Third Amendment.
     2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its
execution and delivery hereof, the Borrower represents and warrants that, as of
the date hereof and after giving effect to the amendments contemplated by the
foregoing Section 1:
     (a) the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct on and as of the date hereof
as if made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date;
     (b) no event has occurred and is continuing which constitutes a Default or
an Event of Default;
     (c) (i) the Borrower has full corporate power and authority to execute,
deliver and perform this Third Amendment and the Security Agreement, (ii) each
Granting Party has full legal power and authority to execute, deliver and
perform the Security Agreement, (iii) this Third Amendment, the Security
Agreement and the Credit Agreement, as amended hereby, constitute the legal,
valid and binding respective obligations of the Borrower, enforceable against
the Borrower, in accordance with their respective terms, except as
enforceability may be limited by applicable Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and except as rights to indemnity may be limited
by federal or state securities laws, and (iv) the Security Agreement constitutes
the legal, valid and binding respective obligations of each Granting Party,
enforceable against each Granting Party, in accordance with their respective
terms, except as enforceability may be limited by applicable Debtor Relief Laws
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law) and except as rights to indemnity may be
limited by federal or state securities laws;
     (d) (i) the execution, delivery and performance by the Borrower of this
Third Amendment, the Security Agreement and the Credit Agreement, as amended
hereby, do not and will not conflict with, result in a breach of or constitute a
default under, any Organization Document of the Borrower or any Contractual
Obligation to which the Borrower is a party or by which its respective
properties may be bound and (ii) the execution, delivery and performance by each
Granting Party of the Security Agreement does not and will not conflict with,
result in a breach of or constitute a default under any Organization Document of
any Granting Party or any

17



--------------------------------------------------------------------------------



 



Contractual Obligation to which any Granting Party is a party or by which its
respective properties may be bound; and
     (e) (i) no authorization, approval, consent, or other action by, notice to,
or filing with, any Governmental Authority or other Person (including the
Borrower’s Board of Directors) not previously obtained is required for the
execution, delivery or performance by the Borrower of this Third Amendment and
the Security Agreement and (ii) no authorization, approval, consent or other
action by, notice to, or filing with, any Governmental Authority or other Person
(including any Granting Party’s Board of Directors or similar governing body)
not previously obtained is required for the execution, delivery or performance
by any Granting Party of the Security Agreement.
     3. CONDITIONS TO EFFECTIVENESS. This Third Amendment shall be effective as
of September 10, 2008, subject to the following:
     (a) the Administrative Agent shall have received counterparts of this Third
Amendment executed by the Required Lenders;
     (b) the Administrative Agent shall have received counterparts of this Third
Amendment executed by the Borrower and acknowledged by each Guarantor;
     (c) the representations and warranties set forth in Section 2 of this Third
Amendment shall be true and correct;
     (d) the Administrative Agent shall have received from the Borrower for the
benefit of each Lender executing and delivering this Third Amendment to the
Administrative Agent or its counsel by the date and time communicated to the
Lenders by the Administrative Agent an amendment fee in immediately available
funds in an amount equal to the product of (i) 0.15% and (ii) the amount that
each Lender’s Commitment;
     (e) the Administrative Agent shall have received counterparts of the
Security Agreement executed by the Borrower and each Granting Party, together
with related UCC-1 financing statements, intellectual property filings, stock or
other appropriate certificates, if applicable, for 100% of the equity interest
of each Domestic Subsidiary;
     (f) the Administrative Agent shall have received certificates showing the
existence of all insurance policies required by the Collateral Documents,
together with certificates and endorsements naming the Collateral Agent as loss
payee and additional insured;
     (g) the Calyon Credit Agreement, and the Note Purchase Agreements shall
have been amended in form and substance satisfactory to the Administrative
Agent;
     (h) the Administrative Agent shall have received certificates of
resolutions or other similar action, incumbency certificates and/or certificates
of Responsible Officers of the Borrower and each Granting Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Third Amendment;

18



--------------------------------------------------------------------------------



 



     (i) the Administrative Agent shall have received an opinion of the
Borrower’s counsel, in form and substance satisfactory to the Administrative
Agent, with respect to matters set forth in Sections 2(c), (d) and (e) of this
Third Amendment and with respect to such other matters as requested by the
Administrative Agent or its counsel;
     (j) the Administrative Agent shall have received counterparts of the
Intercreditor Agreement executed by all parties thereto (including the
Administrative Agent on behalf of the Lenders);
     (k) the Administrative Agent shall have received all fees payable to the
Administrative Agent and Arranger as agreed to by the Borrower;
     (l) the Borrower shall have paid all Attorney Costs of the Administrative
Agent incurred in connection with this Third Amendment to the extent invoiced;
and
     (m) the Administrative Agent and the Lenders shall have received in form
and substance satisfactory to the Administrative Agent and the Lenders, such
other documents and certificates as the Lenders shall require.
     4. GUARANTORS ACKNOWLEDGMENT. By signing below, each of the Guarantors
(i) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Third Amendment, (ii) acknowledges and agrees that its
obligations in respect of the Guaranty are not released, diminished, waived,
modified, impaired or affected in any manner by this Third Amendment or any of
the provisions contemplated herein, (iii) ratifies and confirms its obligations
under the Guaranty, and (iv) acknowledges and agrees that it has no claims or
offsets against, or defenses or counterclaims to, the Guaranty.
     5. DIRECTION TO EXECUTE INTERCREDITOR AGREEMENT. By signing below, each of
the Lenders hereby directs and requests that the Administrative Agent execute
the Intercreditor Agreement on behalf of the Lenders.
     6. REFERENCE TO THE CREDIT AGREEMENT.
     (a) Upon the effectiveness of this Third Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, or words of like import shall
mean and be a reference to the Credit Agreement, as affected and amended by this
Third Amendment.
     (b) The Credit Agreement, as amended by this Third Amendment, and all other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.
     7. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Third Amendment and
the other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto and with respect to advising the Administrative Agent
as to its rights and responsibilities under the Credit Agreement, as amended by
this Third Amendment).

19



--------------------------------------------------------------------------------



 



     8. EXECUTION IN COUNTERPARTS. This Third Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Third Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.
     9. GOVERNING LAW; BINDING EFFECT. This Third Amendment shall be governed by
and construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely in such state; provided that the
Administrative Agent and each Lender shall retain all rights arising under
federal law. This Third Amendment shall be binding upon all parties hereto and
their respective successors and assigns.
     10. HEADINGS. Section headings in this Third Amendment are included herein
for convenience of reference only and shall not constitute a part of this Third
Amendment for any other purpose.
     11. RELEASE. THE BORROWER AND EACH GUARANTOR HEREBY ACKNOWLEDGE THAT THE
OBLIGATIONS UNDER THE CREDIT AGREEMENT AND EACH OTHER LOAN DOCUMENT EXECUTED IN
CONNECTION THEREWITH ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF
RESCISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR
DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS UNDER THE
CREDIT AGREEMENT AND EACH OTHER LOAN DOCUMENT EXECUTED IN CONNECTION THEREWITH
OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM ANY RELEASED
PARTY (AS DEFINED BELOW). THE BORROWER AND EACH GUARANTOR HEREBY VOLUNTARILY AND
KNOWINGLY RELEASE AND FOREVER DISCHARGE THE ARRANGER, THE ADMINISTRATIVE AGENT,
THE L/C ISSUER, EACH LENDER AND ITS PREDECESSORS, EACH RELATED PARTY TO ANY OF
THE ABOVE, AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, AGENTS,
ATTORNEYS-IN-FACT, SUCCESSORS, AND ASSIGNS (COLLECTIVELY, THE “RELEASED
PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS THIRD AMENDMENT IS EXECUTED, WHICH THE BORROWER OR ANY GUARANTOR
MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE
OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING OUT OF OR IN CONNECTION WITH OR BY REASON
OF THE CREDIT AGREEMENT OR ANY OTHER

20



--------------------------------------------------------------------------------



 



LOAN DOCUMENT EXECUTED IN CONNECTION THEREWITH, INCLUDING, WITHOUT LIMITATION,
ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING
INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY
RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT
EXECUTED IN CONNECTION THEREWITH, AND NEGOTIATION FOR AND EXECUTION OF THIS
THIRD AMENDMENT (BUT EXCLUDING IN ALL CASES ANY OF THE FOREGOING ARISING FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE RELEASED PARTIES).
     12. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS THIRD
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AS TO THE SUBJECT MATTER THEREIN AND HEREIN AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Third Amendment is executed as of the date first
set forth above.

            SPARTECH CORPORATION
      By:           Randy C. Martin        Executive Vice President and Chief
Financial Officer     

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



                 
 
                    BANK OF AMERICA, N.A., as
Administrative Agent    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



                 
 
                    BANK OF AMERICA, N.A., as a Lender and L/C Issuer
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



                 
 
                    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender and
Syndication Agent    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



                 
 
                    KEYBANK, NATIONAL ASSOCIATION, as a Lender and Syndication
Agent    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



                 
 
                    NATIONAL CITY BANK OF PENNSYLVANIA, as a Lender and
Documentation Agent    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



                 
 
                    CALYON NEW YORK BRANCH, as a Lender and Documentation Agent
   
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



                 
 
                    SUNTRUST BANK, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



                 
 
                    FIFTH THIRD BANK, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



                 
 
                    U. S. BANK NATIONAL ASSOCIATION, as a Lender
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



                 
 
                    COMERICA BANK, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



                 
 
                    DEUTSCHE BANK TRUST COMPANY
AMERICAS, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED TO:

              ATLAS ALCHEM PLASTICS, INC.     ALCHEM PLASTICS CORPORATION    
ALCHEM PLASTICS, INC.     SPARTECH PLASTICS, LLC    
 
  By:   Spartech Corporation, its sole
member     POLYMER EXTRUDED PRODUCTS, INC.     SPARTECH POLYCAST, INC.    
SPARTECH TOWNSEND, INC.     SPARTECH INDUSTRIES FLORIDA, INC.     SPARTECH
POLYCOM, INC.     FRANKLIN-BURLINGTON PLASTICS, INC.     SPARTECH INDUSTRIES,
INC.     ANJAC-DORON PLASTICS, INC.     SPARTECH CMD, LLC    
 
  By:   Spartech Corporation, its sole
member     SPARTECH FCD, LLC    
 
  By:   Polymer Extruded Products, Inc.,
its sole member     SPARTECH SPD, LLC    
 
  By:   Spartech Corporation, its sole
member     SPARTECH MEXICO HOLDING COMPANY     SPARTECH MEXICO HOLDING COMPANY
TWO     SPARTECH MEXICO HOLDINGS, LLC    
 
  By:   Spartech Mexico Holding Company,
its sole member     CREATIVE FORMING, INC.     SPARTECH POLYCOM (TEXAS), INC.  
  ALSHIN TIRE CORPORATION     X-CORE, LLC    
 
  By:   Spartech Industries, Inc., its sole member    

         
 
       
By:
       
 
 
 
Randy C. Martin
Vice President for all of the above    

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                    
To:     Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of June 2,
2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Spartech Corporation, a Delaware corporation
(the “Borrower”), the Lenders from time to party thereto and Bank of America,
N.A. as Administrative Agent and L/C Issuer.
     The undersigned hereby certifies as of the date hereof that he/she is the
                                                              of the Borrower
and that, as such, he/she is authorized to execute and deliver this certificate
to the Administrative Agent on the behalf of the Borrower and that:
[Use following for fiscal year-end financial statements]
Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the date set forth above as the Financial Statement Date.
Such financial statements fairly present in all material respects the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
     3. A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents and
Exhibit C - 1
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



[select one:]
     [to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it and no Default has occurred and is continuing.]
—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     4. The representations and warranties of the Borrower contained in
Article V of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered. The financial covenant analyses and
information set forth on Schedule 2 attached hereto are true and accurate on and
as of the date set forth above as the Financial Statement Date.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                        ,                      .

                  SPARTECH CORPORATION, a         Delaware corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit C - 2
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                                         (“Statement
Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

         
I. Section 7.02(c) - Limitation on Asset Dispositions.
       
 
       
A. Aggregate net book value of the property or assets disposed of in asset sales
(other than asset sales pursuant to 7.02(a), (b) and 7.02(c)):
  $                       
 
       
B. All other asset sales by Borrower and its Subsidiaries during the immediately
preceding twelve months:
  $                       
 
       
C. Total (Line I.A. + I.B.):
  $                       
 
       
D. Maximum (15% x IV.A.(5):
  $                       
 
       
II. Section 7.04(e) - Limitations on Loans and Investment.
       
 
       
A. Aggregate outstanding advances, loans, extensions of credit or investments in
the ordinary course of business:
  $                       
 
       
B. Maximum in aggregate amount at any one time outstanding:
  $ 15,000,000  
 
       
III. Section 7.05 - Limitation on Indebtedness.
       
 
       
A. Aggregate outstanding amount of Indebtedness of all Subsidiaries (excluding
(i) Guarantees permitted pursuant to clauses (a), (b), (c) and (d) of
Section 7.12, (ii) Indebtedness of a Subsidiary existing on July 30, 2008 and
described in Schedule 7.05 but no increase of any such Indebtedness,
(iii) Indebtedness of a Subsidiary owed to the Borrower or any Guarantor,
(iv) Indebtedness under the Loan Documents, and (v) Indebtedness of a Subsidiary
secured by Liens permitted pursuant to clause (h) of Section 7.01):
  $                       
 
       
B. Maximum permitted amount of Subsidiary Indebtedness:
  $ 5,000,000  
 
       
IV. Section 7.06 - Consolidated Net Worth.
       
 
       
A. Consolidated Net Worth:
       
 
       
(1) Capital stock taken at par or stated value:
  $                       

Exhibit C - 3
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



         
(2) Capital in excess of par or stated value relating to capital stock:
  $                       
 
       
(3) Retained earnings (or minus any retained earnings deficit):
  $                       
 
       
(4) Sum of treasury stock, capital stock subscribed for and unissued and other
contra-equity accounts, all as determined in accordance with GAAP:
  $                       
 
       
(5) Total (Line IV.A.(1) + (2) + (3) - (4)):
  $                       
 
       
B. Minimum Consolidated Net Worth.
       
 
       
(1) $350,000,000:
  $                       
 
       
(2) 50% of Consolidated Net Income for each fiscal quarter beginning with the
fiscal quarter ending on April 30, 2006 (excluding any fiscal quarter in which
Consolidated Net Income is not positive):
  $                       
 
       
(3) 85% of the net proceeds of any equity issued by the Borrower after
January 31, 2006:
  $                       
 
       
(4) Non-cash impairment charges for goodwill, intangible and fixed assets:
  $                       
 
       
(5) Minimum Consolidated Net Worth (Lines IV.B.(1) + (2) + (3) - (4)):
  $                       
 
       
V. Section 7.07 - Minimum Fixed Charge Coverage Ratio.
       
 
       
A. EBITDA for the Borrower and its Subsidiaries on a consolidated basis for the
period of the four fiscal quarters most recently ended (the “Subject Period”):
       
 
       
1. Consolidated Net Income for the Subject Period:
  $                       
 
       
2. Without duplication and to the extent deducted in determining Net Income,
Consolidated Interest Expense:
  $                       

Exhibit C - 4
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



         
3. Without duplication and to the extent deducted in determining Net Income,
depreciation and amortization expenses and other non-cash charges (including but
not limited to expensing of stock options, fixed asset write-offs and impairment
of goodwill):
  $                       
 
       
4. Without duplication and to the extent deducted in determining Net Income,
income and profits taxes:
  $                       
 
       
5. Without duplication and to the extent deducted in determining Net Income,
cash restructuring expenses (not to exceed $5,000,000 for any period of four
consecutive fiscal quarters):
  $                       
 
       
6. EBITDA (Lines VI.A.1. + 2. + 3. + 4 + 5.):
  $                       
 
       
B. Capital Expenditures for the Subject Period:
  $                       
 
       
C. Income tax expenses for the Subject Period:
  $                       
 
       
D. Consolidated Interest Expense for the Subject Period:
  $                       
 
       
E. Dividends for the Subject Period:
  $                       
 
       
F. Scheduled installment payments of principal of Consolidated Indebtedness for
the Subject Period:
  $                       
 
       
G. Fixed Charge Coverage Ratio ((Line V.A.6. - Line V.B - Line V.C.) ¸ (Line
V.D. + Line V.E. + Line V.F.)):
  ____ to 1.00
 
       
H. Minimum Required Fixed Charge Coverage Ratio — see Section 7.07:
  ____ to 1.00
 
       
VI. Section 7.08 - Maximum Leverage Ratio
       
 
       
A. Consolidated Indebtedness:
       
 
       
1. Indebtedness (without duplication)
       
 
       
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments:
  $                       

Exhibit C - 5
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



         
(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments:
  $                       
 
       
(c) net obligations of such Person under any Swap Contract:
  $                       
 
       
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business):
  $                       
 
       
(e) accrued obligations in respect of earnout or similar payments payable in
cash or which may be payable in cash at the seller’s or obligee’s option:
  $                       
 
       
(f) Indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such Indebtedness shall have been assumed by such Person or is limited in
recourse:
  $                       
 
       
(g) Capitalized Lease Obligations and Synthetic Lease Obligations:
  $                       
 
       
(h) Obligations in respect of Redeemable Stock of such Person:
  $                       
 
       
(i) any “withdrawal liability” of such Person as such term is defined under Part
I of Subtitle E of Title IV of ERISA:
  $                       
 
       
(j) all Guarantees of such Person in respect of any of the foregoing:
  $                       
 
       
(k) Consolidated Indebtedness (Lines VI.A.1.(a) + (b) + (c) + (d) + (e) + (f) +
(g) + (h) + (i) + (j)):
  $                       

Exhibit C - 6
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



         
B. EBITDA for the Borrower and its Subsidiaries on a consolidated basis for the
period of the four fiscal quarters most recently ended (the “Subject Period”).
For purposes of calculating the Leverage Ratio as at any date, EBITDA shall be
calculated on a pro forma basis assuming that all Acquisition made, and all
divestitures completed, during the four consecutive fiscal quarters then most
recently ended had been made on the first day of such period (but without
adjustment for expected cost savings or other synergies):
       
 
       
1. Consolidated Net Income for the Subject Period:
  $                       
 
       
2. Without duplication and to the extent deducted in determining Net Income,
Consolidated Interest Expense:
  $                       
 
       
3. Without duplication and to the extent deducted in determining Net Income,
depreciation and amortization expenses and other non-cash charges (including but
not limited to expensing of stock options, fixed asset write-offs and impairment
of goodwill):
  $                       
 
       
4. Without duplication and to the extent deducted in determining Net Income,
income and profits taxes:
  $                       
 
       
5. Without duplication and to the extent deducted in determining Net Income,
cash restructuring expenses (not to exceed $5,000,000 for any period of four
consecutive fiscal quarters):
  $                       
 
       
6. EBITDA (Lines VI.B.1. _ 2. + 3. + 4. + 5.):
  $                       
 
       
C. Leverage Ratio (Line VI.A.1.(k) ¸ Line VI.B.6.):
  _____ to 1.00
 
       
D. Maximum Leverage Ratio — see Section 7.08:
  _____ to 1.00
 
       
VII. Section 7.13 - Limitation on Restricted Payments
       
 
       
A. Aggregate amount of Dividends paid during fiscal quarter
  $                       
 
       
B. Aggregate amount of Dividends permitted during fiscal quarter
  $ 1,650,000  
 
       
VIII. Section 7.18 - Limitation on Capital Expenditures
       
 
       

Exhibit C - 7
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



         
A. Aggregate amount of Capital Expenditures made during fiscal year
                    :
  $                       
 
       
B. Aggregate amount of Capital Expenditures permitted to be made during fiscal
year                      (see Section 7.18):
  $                       
 
       
IX Excess Cash Flow Calculation for fiscal year                     
       
 
       
A. EBITDA (excluding cash restructuring charges):
  $                       
 
       
B. Cash interest income:
  $                       
 
       
C. Net decreases (if any) in working capital:
  $                       
 
       
D. Lines IX.A. + IX.B. + IX.C.:
  $                       
 
       
E. Restricted Payments:
  $                       
 
       
F. Income taxes paid in cash:
  $                       
 
       
G. Unfinanced portion of Capital Expenditures:
  $                       
 
       
H. Amounts expended for Permitted Acquisitions:
  $                       
 
       
I. Scheduled principal payments of Indebtedness (excluding intercompany
Indebtedness):
  $                       
 
       
J. Cash interest and fees in respect of any Indebtedness (excluding intercompany
Indebtedness):
  $                       
 
       
K. Net increases (if any) in working capital:
  $                       
 
       
L. Lines IX.E. + IX.F. + IX.G. + IX.H. + IX.I. + IX.J. + IX.K.:
  $                       
 
       
M. Excess Cash Flow (Line IX.D. - Line IX.L.):
  $                       

Exhibit C - 8
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES AND EQUITY INVESTMENTS

                      Jurisdiction of             Name   Organization  
Guarantor          
(a) Domestic Subsidiaries (Excluding Inactive Subsidiaries)
               
Atlas Alchem Plastics, Inc.
  Delaware   X        
Alchem Plastics Corporation
  Georgia   X        
 
               
Alchem Plastics, Inc.
  Delaware   X        
 
               
Spartech Plastics, LLC
  Delaware   X        
Spartech SPD, LLC
  Delaware   X        
Spartech CMD, LLC
  Delaware   X        
 
               
Spartech Polycast, Inc.
  Delaware   X        
Spartech Townsend, Inc.
  Delaware   X        
Spartech Industries Florida, Inc.
  Delaware   X        
 
               
Spartech Industries, Inc.
  Delaware   X        
X-Core, LLC
  California   X        
Alshin Tire Corporation
  California   X        
 
               
Anjac-Doron Plastics, Inc.
  Delaware   X        
 
               
PEPAC Holdings, Inc.
  Delaware            
Polymer Extruded Products, Inc.
  New Jersey   X        
Spartech FCD, LLC
  Delaware   X        
 
               
Franklin-Burlington Plastics, Inc.
  Delaware   X        
 
               
Spartech Polycom, Inc.
  Pennsylvania   X        
Spartech Polycom (Texas), Inc.
  Delaware   X        
 
               
Spartech Mexico Holding Company
  Missouri   X        
Spartech Mexico Holding Company Two
  Missouri   X        
Spartech Mexico Holdings, LLC
  Missouri   X        
 
               
Creative Forming, Inc.
  Wisconsin   X        

Schedule 5.13

 



--------------------------------------------------------------------------------



 



    2   Schedule 5.13

          Jurisdiction of Name   Organization  
(b) Foreign Subsidiaries
   
 
   
Spartech Canada, Inc.
  New Brunswick
Spartech de México Holding Company, S. de R.L. de C.V.
  Mexico
Spartech de México, S.A. de C.V.
  Mexico
Prestadora de Servicios Industriales de Personal, S.A. de C.V.
  Mexico
Industriales Spartech de México, S. de R.L. de C.V.
  Mexico
Prestadora de Servicios Industriales de Personal, S.A. de C.V.
  Mexico
Spartech Polycom, S.A.S.
  France
 
   
(c) Inactive Subsidiaries
   
 
   
None
   
 
   
(d) Other Equity Investments
   
 
   
Plastic Recycling Center, LLC (50% owned)
  South Carolina

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS

                          SECURED                 DEBTOR   PARTY   JURIS   DATE
  FILE NO.   COMMENTS
Spartech Corporation
  NMHG Financial Services, Inc.   DE SOS   5/2/02   21241235   All of the
equipment now or hereafter leased by Lessor to Lessee; and all accessories,
additions, replacements and substitutions thereto and therefore and all proceeds
including insurance proceeds, thereof. 4131780 NMHGFS Cost Center 08A23
 
                   
Spartech Corporation
  NMHG Financial Services, Inc.   DE SOS   1/30/07   20070380039   Continuation
of above filing
 
                   
Spartech Corporation
  De Lage Landen Financial Services, Inc.   DE SOS   4/10/03   30943616   All
equipment of any make or manufacture, together with all accessories and
attachments financed by or leased to lessee by lessor under Master Lease
Agreement Number 218
 
                   
Spartech Corporation
  De Lage Landed Financial Services, Inc.   DE SOS   10/12/07   20073849527  
Continuation of above filing
 
                   
Spartech Corporation
  NMHG Financial Services, Inc.   DE SOS   10/27/03   32610114   All of the
equipment now or hereafter leased by lessor to lessee; and all accessions,
additions, replacements and substitutions thereto and therefrom and all
proceeds, including insurance proceeds thereof
 
                   
Spartech Corporation
  NMHG Financial Services, Inc.   DE SOS   4/30/08   20081496098   Continuation
of above filing
 
                   
Spartech Corporation
  Citicorp Del Lease, Inc.   DE SOS   11/10/03   32951013   Two New Kalmar Model
C508X Serial 566115, 566017 — 188” Mast, 42” Forks, Sideshifter
 
                   
Spartech Corporation
  Citicorp Leasing, Inc.   DE SOS   1/28/04   40230898   One New Nissan Model #
JC50LP Serial CPJ029W5347 — Triples Mast, 42” Forks & Sideshifter

Schedule 7.01

1



--------------------------------------------------------------------------------



 



                          SECURED                 DEBTOR   PARTY   JURIS   DATE
  FILE NO.   COMMENTS
Spartech Corporation
  Atlas Copco Compressors Inc.   DE SOS   5/3/04   41231283   One Atlas Copco
Industrial Air Compressor, Model GA 75-VSDAP s/n AII496165, and all proceed
derived from the sale or other disposition of this compressor
Additional debtor — Spartech PEP
 
                   
Spartech Corporation
  Associates Leasing, Inc.   DE SOS   5/10/04   41298761   In Lieu of
Continuation filing — migrated: Filing No. 3037361; Filed with MO SOS, Filed
5/21/99; Collateral One New Nissan Forklift Model JC60LP S/N 9R0913 Together
with all present and future attachments, accessories, replacement parts,
additions, and all cash and non-cash proceeds thereof.
 
                   
Spartech Corporation
  Citicorp Leasing, Inc.   DE SOS   5/13/04   41339292   One New Mitsubishi
Model # FG25KLPHO Serial # AF17C90125 — 188” Mast, 42” Forks & Sideshifter; One
New Martin Cab #126012
Additional debtor Spartech Plastics
 
                   
Spartech Corporation
  Citicapital Technology Finance, Inc.   DE SOS   5/18/04   41374133   Equip
Desc. OFD# 12655, Oracle, Quantity, Model: Oracle software, serial, license;
equip; asset detail.
 
                   
Spartech Corporation
  Citicorp Del-Lease, Inc.   DE SOS   7/28/04   42121426   Three new Nissan
Model JC50LP Serial # CPJO29W5072, CPJ029W5073, CPJ029W5294 — 187” Mast, 42”
Forks, Sideshifter
 
                   
Spartech Corporation
  Associates Leasing, Inc.   DE SOS   10/7/04   42826636   In Lieu of
Continuation Filing — migrated: File No. 3089105, Filed 10/28/99; Filed with MO
SOS; Collateral: Two Nissan Forklift Model JC30LP S/N 9N2182 & 9N2179; One
Nissan Forklift Model JC60LP S/N 9R1126; together with all present and future
attachments, accessories, replacement parts, additions, and all cash and
non-cash proceeds thereof.
 
                   
Spartech Corporation
  Associates
Commercial   DE SOS   11/9/04   43157957   In Lieu of Continuation Filing —
migrated: File No. 3137065, Filed 12/29/99, Filed with KS SOS; Collateral:
 
  Corporation               One Nissan Forklift Model JC50LP S/N 9P3955,
together with all present and future attachments, accessories, replacements
parts, additions, and all cash and non-cash proceeds

2



--------------------------------------------------------------------------------



 



                          SECURED                 DEBTOR   PARTY   JURIS   DATE
  FILE NO.   COMMENTS
Spartech Corporation
  IOS Capital   DE SOS   11/16/04   43292630   All equipment now or hereafter
leased in an equipment leasing transaction in connection with that certain
Product Schedule No/Agreement 4237733 Master Agreement NO. Customer: 495130
IKCPP8050 C10007980, as amended from time to time between lessor and lessee,
including without limit , all additions, improvements, attachments, accessories,
accessions, upgrades, etc.
 
                   
Spartech Corporation
  Sun Microsystems
Finance   DE SOS   12/3/04   43444819   All equipment and related items
(“Products”) that are the subject of and described in any Lease Schedule whether
existing now or in the future, to that certain Master Lease Agreement
No. 4326123, and all additions, attachments, accessions, replacement parts and
substitutions of such products, etc.
 
                   
Spartech Corporation
  Sun Microsystems
Finance   DE SOS   12/29/04   50063389   Specific listing of equipment, and all
additions, attachments, accessions, replacement parts and substitutions thereof,
whether now or hereafter affixed thereto and installed therein, and all proceeds
of the foregoing, including insurance proceeds. Lease Agreement Number
4326123-001
 
                   
Spartech Corporation
  Citicapital
Commercial
Corporation   DE SOS   1/24/05   50255738   In Lieu of Continuation Filing —
migrated: File No. 4068533, Filed 7/19/00, Filed with MO SOS: File NO. 093617,
Filed 7/21/00; Filed with Cape Girardeau, MO; Collateral — Two Nissan Forklifts
Model JC30LP S/N 9N2364 and 9N2387, together with all present and future
attachments, accessories, replacement parts, additions and all cash and non-cash
proceeds thereof.
 
                   
Spartech Corporation
  Citicapital
Commercial
Corporation   DE SOS   1/25/05   50263476   In Lieu of Continuation Filing —
migrated: File No. 4068535, Filed 7/19/00; Filed with MO SOS; File No. 093616;
Filed 8/21/00; Filed with Cape Girardeau, MO; Collateral — One Nissan Forklift
Model JC30LP S/N 9N2365, together with all present and future attachments,
accessories, replacement parts, additions and all cash and non-cash proceeds
thereof.

3



--------------------------------------------------------------------------------



 



                          SECURED                 DEBTOR   PARTY   JURIS   DATE
  FILE NO.   COMMENTS
Spartech Corporation
  Citicapital
Commercial
Corporation   DE SOS   1/25/05   50263575   In Lieu of Continuation Filing —
migrated: File No. 2337393, Filed 7/19/00, Filed with IN SOS; Collateral — Two
Nissan Forklifts Model JC35LP S/N 9N2274 and 8N2266, together with all present
and future attachments, accessories, replacement parts, additions and all cash
and non-cash proceeds thereof.
 
                   
Spartech Corporation
  Citicapital
Commercial
Corporation   DE SOS   1/25/05   50263757   In Lieu of Continuation Filing —
migrated: File No. 20020660210, Filed 7/19/00, Filed with CA SOS; Collateral —
Four Nissan Forklifts Model JC30LP S/N 9N2183, 9N2184, 9N2185 and 9N2186,
together with all present and future attachments, accessories, replacement
parts, additions and all cash and non-cash proceeds thereof.
 
                   
Spartech Corporation
  Citicapital
Commercial
Corporation   DE SOS   1/25/05   50263849   In Lieu of Continuation Filing —
migrated: File No. D675818, Filed 7/19/00, Filed with MI SOS; Collateral — One
Nissan Forklift Model JC30 S/N 9N2180, together with all present and future
attachments, accessories, replacement parts, additions and all cash and non-cash
proceeds thereof.
 
                   
Spartech Corporation
  Citicapital
Commercial
Corporation   DE SOS   1/25/05   50264367   In Lieu of Continuation Filing —
migrated: File No. 488303; Filed 11/1/99, Filed with OR SOS; Collateral — One
Nissan Forklift Model JC30LP S/N 9N2182, together with all present and future
attachments, accessories, replacement parts, additions and all cash and non-cash
proceeds thereof.
 
                   
Spartech Corporation
  Citicapital
Commercial
Corporation   DE SOS   6/26/06   62255503   Amendment to above filing — add
collateral — In Lieu of Continuation Filing — migrated: File No. 488303; Filed
11/1/99, Filed with OR SOS, File NO. 488303, Filed 10/11/04, Filed with OR SOS —
continuation filing.

4



--------------------------------------------------------------------------------



 



                          SECURED                 DEBTOR   PARTY   JURIS   DATE
  FILE NO.   COMMENTS
Spartech Corporation
  Citicapital
Commercial Leasing
Corporation   DE SOS   1/25/05   50264540   In Lieu of Continuation Filing —
migrated: File No. 2530048, Filed 2/10/99, File No. 573790, Filed 2/4/04, Filed
with KS SOS; Collateral — One Nissan Forklift CPJ02a25pv, sn 9p3489, together
with all present and future attachments, accessories, replacement parts,
additions and all cash and non-cash proceeds thereof.
 
                   
Spartech Corporation
  Citicapital
Commercial Leasing
Corporation   DE SOS   1/25/05   50264698   In Lieu of Continuation Filing —
migrated: File No. AP286341, Filed 6/12/00; File No. 20043630320, Filed
12/27/04, Filed with OH SOS; Collateral — One Nissan Forklift Model JC30LP S/N
9N2179; One Nissan Forklift Model JC60LP, S/N 9R1126, together with all present
and future attachments, accessories, replacement parts, additions and all cash
and non-cash proceeds thereof.
 
                   
Spartech Corporation
  Citicapital
Commercial Leasing
Corporation   DE SOS   1/25/05   50264854   In Lieu of Continuation Filing —
migrated: File No. 2337393, Filed 7/19/00, Filed with IN SOS; Collateral — One
Nissan Forklift Model JC30LP S/N 9N2266; One Nissan Forklift Model JC30LP S/N
9N2274, together with all present and future attachments, accessories,
replacement parts, additions and all cash and non-cash proceeds thereof.
 
                   
Spartech Corporation
  Citicapital
Commercial Leasing
Corporation   DE SOS   6/29/06   62256683   Amendment to above filing added
collateral: In Lieu of continuation filing — File No. 50264854, Filed 1/25/05,
Filed with DE SOS
 
                   
Spartech Corporation
  Citicapital
Commercial Leasing
Corporation   DE SOS   2/17/05   50542168   In Lieu of Continuation Filing —
migrated: File No. 4067783, Filed 7/18/00, Filed with MO SOS; File No.
200009150, Filed 7/21/00, Filed with St. Louis, MO; Collateral — One Nissan
Forklift Model JC80LP, S/N 9R1453, together with all present and future
attachments, accessories, replacement parts, additions and all cash and non-cash
proceeds thereof.

5



--------------------------------------------------------------------------------



 



                          SECURED                 DEBTOR   PARTY   JURIS   DATE
  FILE NO.   COMMENTS
Spartech Corporation
  Citicapital
Commercial Leasing
Corporation   DE SOS   2/17/05   50542556   In Lieu of Continuation Filing —
migrated: File No. 3814662, Filed 7/18/00, Filed with KS SOS; Collateral — One
Nissan Forklift Model JC50LP S/N 9P6241; One Nissan Forklift Model JC50LP S/N
9P6242, together with all present and future attachments, accessories,
replacement parts, additions and all cash and non-cash proceeds thereof.
 
                   
Spartech Corporation
  Citicapital
Commercial Leasing
Corporation   DE SOS   2/17/05   50542754   In Lieu of Continuation Filing —
migrated: File No. 3574977, Filed 5/4/00, Filed with KS SOS; Collateral — One
Nissan Forklift Model JC40LP, S/N 9Q0533; One Nissan Forklift Model JC40LP, S/N
9Q5034, together with all present and future attachments, accessories,
replacement parts, additions and all cash and non-cash proceeds thereof.
 
                   
Spartech Corporation
  Citicapital
Commercial Leasing
Corporation   DE SOS   2/17/05   50543133   In Lieu of Continuation Filing —
migrated: File No. 4206523, Filed 5/8/00, Filed with IL SOS; Collateral — One
Nissan Forklift Model JC40LP, S/N 9Q0535, together with all present and future
attachments, accessories, replacement parts, additions and all cash and non-cash
proceeds thereof.
 
                   
Spartech Corporation
  Citicapital
Commercial Leasing
Corporation   DE SOS   2/17/05   50543398   In Lieu of Continuation Filing —
migrated; File No. 004206533, Filed 5/3/00, Filed with IL SOS; Collateral — One
Nissan Forklift Model JC40LP S/N 900535, together with all present and future
attachments, accessories, replacement parts, additions and all cash and non-cash
proceeds thereof.
 
                   
Spartech Corporation
  Citicapital
Commercial Leasing
Corporation   DE SOS   2/18/05   50550823   In Lieu of Continuation Filing —
migrated: File No. 3727104, File 6/19/00, Filed with KS SOS; Collateral — One
Nissan Forklift Model JC50LP, S/N 9P6731, together with all present and future
attachments, accessories, replacement parts, additions and all cash and non-cash
proceeds thereof.

6



--------------------------------------------------------------------------------



 



                          SECURED                 DEBTOR   PARTY   JURIS   DATE
  FILE NO.   COMMENTS
Spartech Corporation
  Citicapital
Commercial Leasing
Corporation   DE SOS   2/18/05   50551151   In Lieu of Continuation Filing —
migrated: File No. 4059964, Filed 6/21/00, Filed with MO SOS; File No.
200007977, Filed 6/23/00; Filed with St. Louis, MO; Collateral — Contract
111-93417; One Nissan Forklift Model JC30LP S/N 9N2182 contract 111-93886 Two
Nissan Forklifts Model JC60LP S/N 9R1126 and Model JC30LP S/N 9N2182, together
with all present and future attachments, accessories, replacement parts,
additions and all cash and non-cash proceeds thereof.
 
                   
Spartech Corporation
  Citicapital
Commercial Leasing
Corporation   DE SOS   2/18/05   50551235   In Lieu of Continuation Filing —
migrated: File No. 0023660486, Filed 8/16/00, Filed with CA SOS; Collateral —
One Nissan Forklift Model JC50 S/N 9P7276, together with all present and future
attachments, accessories, replacement parts, additions and all cash and non-cash
proceeds thereof.
 
                   
Spartech Corporation
  Citicapital
Commercial Leasing
Corporation   DE SOS   2/18/05   50551391   In Lieu of Continuation Filing —
migrated: File No. 517187; Filed 6/22/00; Filed with OR SOS; Collateral — One
Nissan Forklift Model JC30LP S/N 9N2182, together with all present and future
attachments, accessories, replacement parts, additions and all cash and non-cash
proceeds thereof.
 
                   
Spartech Corporation
  Citicapital
Commercial Leasing
Corporation   DE SOS   2/18/05   50551458   In Lieu of Continuation Filing —
migrated: File No. 4068527, Filed 7/19/00;Filed with MO SOS; File No.
200009152,Filed 7/21/00; Filed with St. Louis, MO; Collateral — Contract
111-93885; One Nissan Forklift Model JC30LP S/N 9N2180 Contract 111-93483 Four
Nissan Forklifts Model JC30LP S/N 9N2180, 9N2183, 9N2184, 9N2185 and 9N2186,
together with all present and future attachments, accessories, replacement
parts, additions and all cash and non-cash proceeds thereof.
 
                   
Spartech Corporation
  Citicapital
Commercial Leasing
Corporation   DE SOS   2/18/05   50551516   In Lie of Continuation Filing —
migrated: File No. 3819356; Filed 7/19/00, Filed with KS SOS; Collateral — One
Nissan Forklift Model CPJ02A25 S/N 9p618, together with all present and future
attachments, accessories, replacement parts, additions and all cash and non-cash
proceeds thereof.

7



--------------------------------------------------------------------------------



 



                          SECURED                 DEBTOR   PARTY   JURIS   DATE
  FILE NO.   COMMENTS
Spartech Corporation
  Citicapital
Commercial Leasing
Corporation   DE SOS   2/18/05   50551573   In Lieu of Continuation Filing —
migrated: File No. 3588597; Filed 5/8/00; Filed with KS SOS; Collateral — Two
Nissan Forklifts Model JC40LP S/N 9Q0531 & 9Q0533, together with all present and
future attachments, accessories, replacement parts, additions and all cash and
non-cash proceeds thereof.
 
                   
Spartech Corporation
  Citicapital
Commercial Leasing
Corporation   DE SOS   2/23/05   50588971   In Lieu of Continuation Filing —
migrated: File No. 0023660486, Filed 8/16/00, Filed with CA SOS; Collateral —
One Nissan Forklift Model JC50 S/N 9P7276, together with all present and future
attachments, accessories, replacement parts, additions and all cash and non-cash
proceeds thereof.
 
                   
Spartech Corporation
  Citicapital
Commercial Leasing
Corporation   DE SOS   6/29/06   62256600   Amendment to above filing — add
collateral; In Lieu of Continuation Filing: File NO. 50588971, Filed 2/23/05,
Filed with DE SOS
 
                   
Spartech Corporation
  The CIT Group/Equipment Financing, Inc.   DE SOS   9/26/05   52977776   In
Lieu of Continuation Filing — migrated: File No. 01-0030233, Filed 1/5/01, Filed
with TX SOS, File No. D730294, Filed 1/5/01, Filed with MI SOS; Collateral — One
Nissan Model JC80LP S/N 9R1801, and all additions, substitutions, attachments,
replacements and accessions thereof, plus the proceeds of all the foregoing.
 
                   
Spartech Corporation
  NMHG Financial Services, Inc.   DE SOS   5/19/06   61701713   All of the
equipment now or hereafter leased by Lessor to Lessee; and all accessions,
additions, replacements, and substitutions thereto and therefore, and all
proceeds including insurance proceeds thereof.

8



--------------------------------------------------------------------------------



 



                          SECURED                 DEBTOR   PARTY   JURIS   DATE
  FILE NO.   COMMENTS
Spartech Corporation
  Pacific Rim Capital, Inc.   DE SOS   8/28/06   62984599   All present and
future goods including, but not limited to various Hitachi equipment,
peripherals, and software, and any replacement, substitutions, additions,
attachment, modification, update, revision, new version, enhancement, accessory,
insurance proceeds and the cash proceeds of an goods, wherever located leaded by
Pacific Rim Capital, Inc. (“Lessor”) to Spartech Corporation (“Lessee”) pursuant
to Equipment Schedule No. 1 (“Lease”) incorporating the terms of Master
Equipment Lease Agreement dated 7/10/06 between Lessor and Lessee. UCC filing
intended to be for informational and precautionary purposes only and to give
notice of Lessor’s ownership of the goods and the existence of a true lease.
 
                   
Spartech Corporation
  Pacific Rim Capital, Inc.   DE SOS   11/10/06   63932027   All present and
future goods including, but not limited to One Nissan Forklift BX50EE Truck and
other related equipment, and any replacement, substitutions, additions,
attachment, modification, update, revision, new version, enhancement, accessory,
insurance proceeds and the cash proceeds of an goods, wherever located leaded by
Pacific Rim Capital, Inc. (“Lessor”) to Spartech Corporation (“Lessee”) pursuant
to Equipment Schedule No. 2 (“Lease”) incorporating the terms of Master
Equipment Lease Agreement dated 7/10/06 between Lessor and Lessee. UCC filing
intended to be for informational and precautionary purposes only and to give
notice of Lessor’s ownership of the goods and the existence of a true lease.

9



--------------------------------------------------------------------------------



 



                          SECURED                 DEBTOR   PARTY   JURIS   DATE
  FILE NO.   COMMENTS
Spartech Corporation
  Alpha Systems, Inc.   DE SOS   4/2/07   20071211985   The diamond plate roll
is jointly owned by Alpha Systems, Inc., (“Alpha Systems”) and Spartech
Corporation dba Spartech Plastics (“Spartech”). Spartech will not extruded sheet
or roll stock for anyone other that Alpha Systems, in markets that are served by
Alpha Systems, without Alpha Systems prior written consent. The coin pattern
roll is not transacted, but is to be owned solely by Alpha Systems. When the
transaction for the coin pattern roll is complete, Alpha Systems will have
exclusivity for the coin patter roll. Spartech will not extruded sheet or roll
stock from the coin pattern roll for anyone other than Alpha Systems without
Alpha Systems prior written consent. The diamond plate and coin pattern
embossing rolls are described as follows: One Embossed extrusion roller with
diamond plate pattern; One Embossed extrusion roller with coin pattern.
Additional debtor — Spartech Plastics
 
                   
Spartech Corporation
  Pacific Rim Capital, Inc.   DE SOS   9/7/07   20073405718   All present and
future goods including, but not limited to One Nissan BX60 Forklift Truck; One
Nissan CF60LP Truck; One 770 Cab to fit PF60LP Nissan Forklift; One Nissan
PF60LP Fork Truck and One Nissan PF50LP Fork Truck and other related equipment,
and any replacement, substitutions, additions, attachment, modification, update,
revision, new version, enhancement, accessory, insurance proceeds and the cash
proceeds of an goods, wherever located leaded by Pacific Rim Capital, Inc.
(“Lessor”) to Spartech Corporation (“Lessee”) pursuant to Equipment
Schedule No. 3 (“Lease”) incorporating the terms of Master Equipment Lease
Agreement dated 7/10/06 between Lessor and Lessee. UCC filing intended to be f
or informational and precautionary purposes only and to give notice of Lessor’s
ownership of the goods and the existence of a true lease.

10



--------------------------------------------------------------------------------



 



                          SECURED                 DEBTOR   PARTY   JURIS   DATE
  FILE NO.   COMMENTS
Spartech Corporation
  MB Financial Bank, N.A.   DE SOS   10/26/07   20074075270   Assignment of
above filing
 
                   
Spartech Corporation
  NMHG Financial Services, Inc.   DE SOS   6/10/08   20081976800   All of the
equipment now or hereafter leased by Lessor to Lessee; and all accessions,
additions, replacements, and substitutions thereto and therefore; and all
proceeds including insurance proceeds thereof.
 
                   
Spartech
Corporation —
Defendant
  Michael B. Conway — Plaintiff   St. Louis County, MO   3/27/97   2197CC-00954
  Case Type: CC Person Injury — Other; judgment entered against defendant
8/14/98 in the amount of $100,000.00 — not satisfied
 
                   
Alchem Plastics, Inc.
  General Electric
Capital Corporation   DE SOS   12/27/02   23242702   In Lieu of Continuation
filing — migrated: File No. 0105760958, Filed 2/23/01, Filed with CA SOS —
Collateral: All of Debtor’s right, title and interest in, to and under that
following (a) that certain contract dated 12/29/00 involving the equipments: (b)
Two GE Jenbacher JGS 616 version E02 reciprocating gas gen-sets and related
auxiliaries, plus all other upgrades, attachments, accessories, additions,
replacements and substitutions now or hereafter attached thereto and made a part
thereof, and all proceeds, including insurance proceeds, of any of the
foregoing.
 
                   
Alchem Plastics, Inc.
  General Electric
Capital Corporation   DE SOS   8/10/07   20073056214   Continuation of above
filing
 
                   
Spartech Industries, Inc.
  Toyota Motor Credit
Corporation   DE SOS   10/6/06   63468212   Three Forklift Model # 7FBCU25
Serial # 02559, 02513, 02681; Two Toyota Forklift Model 7BCU25, Serial # 68244,
68225; Two Battery Model 18-85F-23 Serial # PL107061188, PL1070661189; Two
Charger Model # PH3M-18-96 Serial # EH149699. It is the intent of the parties
that the transaction referenced herein constitutes a true lease. The secured
party is the owner of the property. This filing is made as a precaution should
the transaction be viewed as other than a true lease

11



--------------------------------------------------------------------------------



 



                          SECURED                 DEBTOR   PARTY   JURIS   DATE
  FILE NO.   COMMENTS
Spartech Industries, Inc.
  Toyota Motor Credit
Corporation   DE SOS   10/20/06   63660149   One Toyota Forklift Model # 7FGCU25
Serial # 03661. It is the intent of the parties that the transaction referenced
herein constitutes a true lease. The secured party is the owner of the property.
This filing is made as a precaution should the transaction be viewed as other
than a true lease
 
                   
Spartech Industries, Inc.
  Toyota Motor Credit
Corporation   DE SOS   4/20/07   20071481679   One New Toyota Forklift Model #
7FGCU25 Serial # 04213. It is the intent of the parties that the transaction
referenced herein constitutes a true lease. The secured party is the owner of
the property. This filing is made as a precaution should the transaction be
viewed as other than a true lease
 
                   
Spartech Industries, Inc.
  Toyota Motor Credit
Corporation   DE SOS   4/24/08   20081430279   One Toyota Forklift Model #
7FBCU25 Serial # 71084. It is the intent of the parties that the transaction
referenced herein constitutes a true lease. The secured party is the owner of
the property. This filing is made as a precaution should the transaction be
viewed as other than a true lease
 
                   
Spartech Industries, Inc.
  Indiana Dept. of Revenue   Kosciusko County, IN   3/31/08   06953412
(08-005349)   State tax lien in the amount of $2,066.98
 
                   
Spartech Polycast, Inc.
  Toyota Motor Credit
Corporation   DE SOS   7/19/07   20072722410   Four Toyota Forklift Model #
8FGCU30 Serial # 10664, 10665, 10666, 10667. It is the intent of the parties
that the transaction referenced herein constitutes a true lease. The secured
party is the owner of the property
 
                   
Spartech Polycast, Inc.
  Toyota Motor Credit
Corporation   DE SOS   10/25/07   20074050711   Four Toyota Forklift Model #
8FGU30 Serial # 11681,
11682, 11696, 11721
 
                   
Spartech Polycast, Inc.
      Bergen County, NJ           No state, federal tax liens or judgment liens
— county clerk as of 8/29/08; No state tax liens or judgment liens — Trenton
superior court as of 8/29/08
 
                   
Spartech Polycom, Inc.
  Amano Business
Credit   PA SOS   11/10/03   20031126307   1 Tennant 5700 XP-FAST; as per lease
SP1003
 
                   
Spartech Polycom, Inc.
  Prolift, Inc.   PA SOS   4/26/04   20040428998   New Daewoo Model GC25E s/n
CV-0272 Note unit is located at below address: 4921 I.D.A. Park Drive, Lockport
NY 14084

12



--------------------------------------------------------------------------------



 



                          SECURED                 DEBTOR   PARTY   JURIS   DATE
  FILE NO.   COMMENTS
Spartech Polycom, Inc.
  NMHG Financial Services, Inc.   PA SOS   6/30/04   20040698966   Any and all
material handling equipment manufactured by NACCO Material Handling Company and
any and all attachments to said equipment
 
                   
Spartech Polycom, Inc.
  De Lage Landen Financial Services, Inc.   PA SOS   11/12/04   2004120101706  
(1) Nissan CL50 CPL02-9P1267; (2) Nissan CL50 CPL02-9P1218; (3) Nissan CL50
CPL02-9P1219; (4) Nissan CL50 CPL02-9P1220; (5) Nissan CL50 CPL02-9P1231; (6)
Nissan CL50 CPL02-9P1232; including all components, additions, upgrades,
attachments, accessions, substitutions, replacement and proceeds of the
foregoing. This filing is for precautionary purposes in connection with an
equipment leasing transaction and is not to be construed as indicating that the
transactions is other than a true lease.
 
                   
Spartech Polycom, Inc.
  Prolift, Inc.   PA SOS   5/26/05   2005052604939   One new caterpillar model
C4000 s/n AT9000908; Note, unit is located at below address; 4921 I.D.A Park
Drive, Lockport, NY 14094
 
                   
Spartech Polycom, Inc.
  NMHG Financial Services, Inc.   PA SOS   5/10/06   2006051001487   All of the
equipment now or hereafter leased by Lessor to Lessee, and all accessions,
additions, replacements, and substitutions thereto and therefore; and all
proceeds including insurance proceeds thereof.
 
                   
Spartech Polycom, Inc.
  Toyota Motor Credit Corporation — Assignor — Jamestown Industrial Trks.   PA
SOS   4/18/07   2007041802752   One Toyota Forklift Model #8FGCU20; Serial
#10585; It is the intent of the parties that the transaction referenced herein
constitutes a true lease; The party designated as the secured party is the owner
of the property described herein. The filing is made as a precaution should the
transaction be viewed as other than a true lease.
 
                   
Spartech Polycom, Inc.
  Toyota Motor Credit Corporation — Assignor — Forklifts of St. Louis, Inc.   PA
SOS   4/18/07   2007041802815   Three New Toyota Forklifts; Model #8FGCU25;
Serial # 11128, 11248, 1186; It is the intent of the parties that the
transaction referenced herein constitutes a true lease; The party designated as
the secured party is the owner of the property described herein. The filing is
made as a precaution should the transaction be viewed as other than a true
lease.

13



--------------------------------------------------------------------------------



 



                          SECURED                 DEBTOR   PARTY   JURIS   DATE
  FILE NO.   COMMENTS
Spartech Polycom, Inc.
  Toyota Motor Credit Corporation — Assignor — Forklifts of St. Louis, Inc.   PA
SOS   1/10/08   2008011101156   One EZ-GO Model #800 Serial 2594511; It is the
intent of the parties that the transaction referenced herein constitutes a true
lease. The filing is made as a precaution should the transaction be viewed as
other than a true lease.
 
                   
Spartech Polycom, Inc.
  Toyota Motor Credit Corporation — Assignor — Forklifts of St. Louis, Inc.   PA
SOS   2/28/08   2008022803816   Five New 2008 Toyota Forklift; Model #85GCU15;
Serial # 12287, 12286, 12348, 12352, 12384; Four New Toyota Forklift; Model #
85GCU15; Serial # 12385, 12386, 12387, 12388. It is the intent of the parties
that the transaction referenced herein constitutes a true lease; The party
designated as the secured party is the owner of the property described herein.
The filing is made as a precaution should the transaction be viewed as other
than a true lease.
 
                   
Spartech Polycom, Inc.
  Toyota Motor Credit Corporation — Assignor — Forklifts of St. Louis, Inc.   PA
SOS   5/6/08   2008050608068   One New 2008 Toyota Forklift; Model # 8FGCU30;
Serial # 11458; Two New 2008 Toyota Forklift; Model # 8FGCU25; Serial # 17693,
17641. It is the intent of the parties that the transaction referenced herein
constitutes a true lease; The party designated as the secured party is the owner
of the property described herein. The filing is made as a precaution should the
transaction be viewed as other than a true lease.
 
                   
Spartech Polycom, Inc.
  Louisiana State Dept. of Labor   Calcasieu Parish,   LA 8/30/05   2733208  
State tax lien in the amount of $522.23
 
                   
Spartech Polycom, Inc.
  Louisiana State Dept. of Labor   Calcasieu Parish,   LA 12/21/06   2788321  
State tax lien in the amount of $865.91
 
                   
Polymer Extruded Products, Inc.
  NMHG Financial Services, Inc.   NJ SOS   11/1/02   21289576   All of the
equipment now or hereafter leased by Lessor to Lessee; and all accessories,
additions, replacements, and substitutions thereto and therefor and all proceeds
including insurance proceeds thereof; 4132871 NMHGFS Cost Center 08A24
 
                   
Polymer Extruded Products, Inc.
  NMHG Financial Services, Inc.   NJ SOS   5/4/07       Continuation of above
filing

14



--------------------------------------------------------------------------------



 



                          SECURED                 DEBTOR   PARTY   JURIS   DATE
  FILE NO.   COMMENTS
Spartech Industries Florida, Inc.
  US Bancorp   DE SOS   10/24/03   32789660   Lease # 164975 DI 551l DI 251; CF
2001. This filing is for informational purposes only
 
                   
Spartech Industries Florida, Inc.
  US Bancorp   DE SOS   4/9/08   20081251204   One BH350 31128751; One BH600
57BE03600; One MFX1450D 90066006; One MFX1450D 90026007; For information
purposes only
 
                   
Spartech Industries Florida, Inc.
  Wells Fargo Bank, N.A.   DE SOS   6/6/08   20081935996   One Used Clark
Forklift C25C s/n C232L-0157-9592. The equipment described and all equipment
parts, accessories, substitutions, additions, accessions and replacements
thereto and thereof, now or hereafter installed in, affixed to, or used in
conjunction therewith and the proceeds thereof, together with all installment
payments, insurance proceeds, other proceeds and payments due and to become due
arising from or relating to said equipment
 
                   
Spartech Plastics,
LLC
  Citicorp Leasing   DE SOS   5/13/04   41339292   One New Mitsubishi Model
#FG25KLPHO Serial # AF17C90128 — 188” Mast, 42” Forks and Sideshifter; One New
Martin Cab #126012
Additional Debtor — Spartech Corporation
 
                   
Spartech Plastics,
LLC
  Key Equipment Finance Inc.   DE SOS   5/11/05   51450742   Toshiba 550 w/
multiposition stapler including all accessories, attachments, replacement parts
and substitutions thereof.

15



--------------------------------------------------------------------------------



 



                          SECURED                 DEBTOR   PARTY   JURIS   DATE
  FILE NO.   COMMENTS
Spartech Plastics,
LLC
  Alpha Systems, Inc.   DE SOS   4/2/07   20071211985   The diamond plate roll
is jointly owned by Alpha Systems, Inc., (“Alpha Systems”) and Spartech
Corporation dba Spartech Plastics (“Spartech”). Spartech will not extruded sheet
or roll stock for anyone other that Alpha Systems, in markets that are served by
Alpha Systems, without Alpha Systems prior written consent. The coin pattern
roll is not transacted, but is to be owned solely by Alpha Systems. When the
transaction for the coin pattern roll is complete, Alpha Systems will have
exclusivity for the coin patter roll. Spartech will not extruded sheet or roll
stock from the coin pattern roll for anyone other than Alpha Systems without
Alpha Systems prior written consent. The diamond plate and coin pattern
embossing rolls are described as follows: One Embossed extrusion roller with
diamond plate pattern; One Embossed extrusion roller with coin pattern.
Additional debtor — Spartech Corporation
 
                   
Spartech Plastics,
LLC
  Toyota Motor Credit
Corporation   DE SOS   6/26/07   20072423787   One New E-Z Go Truck Model # 835
Serial # 2541335
 
                   
Spartech Plastics,
LLC
  Toyota Motor Credit
Corporation   DE SOS   10/1/07   20073692224   Two Toyota Forklifts Model #
8FGCU32 Serial # 10905, 10928; Two Toyota Forklift Model # 7FBCU32, Serial #
62950, 62951; Four Hawker Model # 024-E0975; Serial # EP107072037, EP107072038,
EP107072039; EP107072040 It is the intent of the parties that the transaction
referenced herein constitutes a true lease. The secured party is the owner of
the property

16



--------------------------------------------------------------------------------



 



                          SECURED                 DEBTOR   PARTY   JURIS   DATE
  FILE NO.   COMMENTS
Spartech Plastics,
LLC
  Toyota Motor Credit
Corporation   DE SOS   10/26/07   20074076955   Five Toyota Forklift Model
#7FBCU25 Serial # 70192, 70193, 70194, 70228, 70229; Fourteen Batteries; Model
#24-85F-17, Serial # PL106071373/374/375/376/377/378/379/380/381/471/472/473;
Six chargers Model # PH3M-24-680B Serial # FG15962/63/64/65/66, FI18481. It is
the intent of the parties that the transaction referenced herein constitutes a
true lease. The secured party is the owner of the property
 
                   
Spartech Plastics,
LLC
  Toyota Motor Credit
Corporation   DE SOS   10/29/07   20074086723   Five Toyota Forklift Model
#7FBCU25 Serial # 70192, 70193, 70194, 70228, 70229; Fourteen Batteries; Model
#24-85F-17, Serial # PL106071373/374/375/376/377/378/379/380/381/471/472/473;
Six chargers Model # PH3M-24-680B Serial # FG15962/63/64/65/66, FI18481. It is
the intent of the parties that the transaction referenced herein constitutes a
true lease. The secured party is the owner of the property
 
                   
Spartech Plastics,
LLC
  Toyota Motor Credit
Corporation   DE SOS   11/14/07   20074334651   One MTC Battery Handling System
Model #BHS. It is the intent of the parties that the transaction referenced
herein constitutes a true lease. The secured party is the owner of the property
 
                   
Spartech Plastics,
LLC
  Toyota Motor Credit
Corporation   DE SOS   1/8/08   20080081420   One New 2007 Toyota Forklift Model
#7FGCU45 Serial # 64577; One 49” 100F 209487/94 Model # 100F-FPS-B149 Serial #
826206-1R1. It is the intent of the parties that the transaction referenced
herein constitutes a true lease. The secured party is the owner of the property
 
                   
Spartech Plastics,
LLC
  Toyota Motor Credit
Corporation   DE SOS   4/1/08   20081133881   One New 2008 Forklift Model #
8FGCU25 Serial # 356977; Five New 2008 Toyota Forklift Model # 8FGCU15 Serial #
12408, 12446, 12411, 12392, 12433. It is the intent of the parties that the
transaction referenced herein constitutes a true lease. The secured party is the
owner of the property

17



--------------------------------------------------------------------------------



 



                          SECURED                 DEBTOR   PARTY   JURIS   DATE
  FILE NO.   COMMENTS
Spartech Plastics,
LLC
  Toyota Motor Credit
Corporation   DE SOS   4/1/08   20081138393   Amendment to above filing to
restate collateral: One New 2008 Forklift Model # 8FGCU25 Serial # 18324; Five
New 2008 Toyota Forklift Model # 8FGCU15 Serial # 12408, 12446, 12411, 12392,
12433. It is the intent of the parties that the transaction referenced herein
constitutes a true lease. The secured party is the owner of the property. This
filing is made as a precaution should the transaction be view as other than a
true lease.
 
                   
Spartech Plastics,
LLC
  Toyota Motor Credit Corporation — Assignor — Toyota Material Handling Midwest,
Inc.   DE SOS   6/4/08   20081999901   Six New Toyota Forklifts Model # 8FGCSU20
Serial # 12634, 12651 Model # 8FGCU15 Serial # 12648, 12665 Model # 8FGCU30
Serial # 11896, 11907
 
                   
Spartech FCD, LLC
  NMHG Financial Services, Inc.   DE SOS   4/11/06   61215250   In Lieu of
Continuation Filing — migrated filing: Filed with MD SOS; File
No. 0000000181250758; Filed 11/30/05; Collateral: All of the equipment now or
hereafter leased by Lessor to Lessee; and all accessions, additions,
replacements, and substitutions thereto and therefore; and all proceeds
including insurance proceeds thereof.
 
                   
Spartech SPD, LLC
  Toyota Motor Credit
Corporation   DE SOS   11/11/06   63937570   Specific listing of forklifts and
equipment; It is the intent of the parties that the transaction referenced
therein constitutes a true lease. The party designated as the secured party is
the owner of the property. This filing is made as a precaution should the
transaction be view as other than a true lease.
 
                   
Spartech SPD, LLC
  Toyota Motor Credit
Corporation   DE SOS   11/20/06   64043543   Amendment to above filing to
restate collateral. Specific listing of forklifts and equipment.

18